In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-14-00378-CR


                       RICARDO CANTU RESENDEZ, APPELLANT

                                             V.

                            THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 320th District Court
                                      Potter County, Texas
                 Trial Court No. 68807-D, Honorable Don R. Emerson, Presiding

                                     December 4, 2014

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appearing pro se, appellant Ricardo Cantu Resendez attempts to appeal his

conviction and sentence of six years’ confinement in prison for fraudulent use or

possession of identifying information.1 Sentence was imposed on July 28, 2014, and

appellant filed a notice of appeal on October 17, 2014. Appellant did not file a motion

for new trial.




       1
           TEX. PENAL CODE ANN. § 32.51(c)(2) (West Supp. 2014).
       By letter, we notified appellant his notice of appeal appeared untimely thus

depriving us of appellate jurisdiction. We afforded him an opportunity to file documents

or matters he considered necessary for determination of our jurisdiction. Appellant

made no response.


       Our appellate jurisdiction is triggered through a timely notice of appeal. Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Appellate rule 26.2(a) requires a

notice of appeal in a criminal case be filed within 30 days after the day sentence is

imposed in open court or within 90 days after imposition of the sentence if a timely

motion for new trial is filed. TEX. R. APP. P. 26.2(a)(1), (2).


       Because appellant did not file a motion for new trial, his notice of appeal was due

within thirty days after the date sentence was imposed in open court. Appellant’s notice

of appeal was filed more than eighty days after imposition of sentence and was

therefore untimely. Our appellate jurisdiction has not been invoked.


       Consequently, we dismiss the appeal for want of jurisdiction.2




                                                   James T. Campbell
                                                       Justice
Do not publish.




       2
         We do not reach the second issue called to appellant’s attention by our letter.
The trial court’s certification of appellant’s right to appeal states this “is a plea-bargain
case and the defendant has no right of appeal.” TEX. R. APP. P. 25.2(a)(2),(d).

                                               2